*622The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 49 (2002), failed to comply substantially with statutory standards. Bosak v. Myers, 332 Or 537, 33 P3d 968 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 49 (2002) states:
“AMENDS CONSTITUTION: LIMITS ANNUAL INCOME-TAX REVENUE SPENDING GROWTH TO FOUR PERCENT; RETURNS REVENUE EXCEEDING LIMIT
“RESULT OF WES’ VOTE: Yes’ vote limits the annual growth in spending of state income-tax revenue to four percent; state must return all revenue exceeding limit to taxpayers.
“RESULT OF ‘NO’ VOTE: ‘No’ vote rejects four-percent limit on annual growth in spending of state income-tax revenue; rejects requiring state to return revenue exceeding that limit.
“SUMMARY: Amends Oregon Constitution. Oregon statutes currently limit biennial growth of state appropriations for general governmental purposes to previous biennium’s growth rate for personal income in Oregon. Under Oregon Constitution, the state currently must return excess income- and excise-tax revenue to taxpayers when it collects at least two percent more than it estimated it would collect. This measure adds constitutional provision limiting annual rate of growth in spending of‘state income tax revenue’ (personal and corporate income taxes, corporate excise taxes) to four percent; growth limit not adjusted for population change or inflation. Measure requires state to return to taxpayers all ‘state income tax revenue’ collected *623in excess of growth limit. Measure limits state spending of income-tax revenues without providing replacement revenues. Other provisions.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).